Merrick, O. J.,
dissenting. I am of the opinion that the syndic was the proper person to bring this suit. Our law differs in this respect from the Code de Commerce, Art. 528. See Arts. 1965, 1988, 1972, 1989, C. C. The decisions are uniform that an individual creditor cannot bring the revocatory action after the surrender, and we have just decided the same in the case of Hart against Goldsmith, Haber & Co. 3 M. R. 276.
It is no objection to the action that the fund when recovered may be distributed among particular creditors. Does not that almost always happen when there are judicial mortgages, and property is recovered.under the actio pavliam?
*478The presumption, I think, established by Article 1983, is juris et de jure. It says the anticipated payment shall be deesied to have been done in fraud of creditors. Art. 2266 declares that, “legal presumption dispenses with all other proof in favor of him for whom it exists.”
“No proof is admitted against the presumption of law, when on the strength of that presumption it annuls certain acts, or refuses a judicial action unless it has reserved the contrary proof and saving what will be said on the judicial confession.”
No reservation is made in the article in question.
The injury to the creditors appears from the fact that, at the time this anticipated payment was made Conrey’s paper had been protested in New York for a large amount, and this to the knowledge of the officers of the bank.
I think judgment on the verdict of the jury ought to have been rendered in favor of the plaintiff.
I/and, J., concurred in this opinion.